Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the "Agreement") dated as of the 28th day of September,2009, is by and between PokerTek, Inc., a North Carolina corporation (the “Seller”) and ICP Electronics, Inc., a corporation organized and existing under the laws of Taiwan (hereinafter referred to as the “Purchaser”), all of whom execute and deliver this Agreement based on the following: Recitals: WHEREAS, the Seller desires to issue to Purchaser a certain number of shares of common stock, no par value (the “Common Stock”) of Seller (the “Shares”) at the price agreed upon herein in payment for product and services rendered or to be rendered. WHEREAS, it is the intention of the parties that the Purchaser never owns more than 5% of the issued and outstanding shares of Common Stock of Seller; WHEREAS, there were 13,741,432 issued and outstanding shares of Common Stock as of September 25, 2009 including shares being issued in connection with the Company’s Private Placement and Debt Conversion transactions having taken place in September 2009.; WHEREAS, the respective parties deem the purchase of the Shares to be mutually desirable; NOW THEREFORE, in consideration of the premises and the mutual agreements and covenants herein contained, and for the purpose of prescribing the terms and conditions of such purchase, the mode of carrying it into effect, and such other details and provisions as are necessary or desirable, the parties hereto hereby represent, warrant, covenant and agree as follows: ARTICLE I PURCHASE AND SALE OF THE SHARES; CLOSING 1.01Purchase and Sale of the Shares. Subject to the further conditions of this Agreement and the accuracy of the representations and warranties contained herein, on the Closing Date (as defined below) (a) Purchaser agrees to purchase from Seller, and Seller agrees to issue and sell to the Purchaser, the Shares.The Shares will at no time represent more than 5.0% of the issued and outstanding shares of Common Stock of the
